Citation Nr: 1643253	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bronchial condition (also claimed as asthma).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active military service from April 1980 to April 1984, from December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified service in the United States Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2005 rating decision of the VA RO in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, declined to reopen the Veteran's previously denied service connection claim for a bronchial condition (also claimed as asthma).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

In August 2007, the Board reopened the Veteran's claim for a bronchial condition but denied the underlying claim for service connection on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2009 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.

In October 2009, the Board remanded the claim for additional development, to include scheduling a VA examination.  In June 2012 and again in March 2013, the Board remanded the Veteran's claim for additional development pertaining to a medical opinion request.  

In an August 2013 decision, the Board denied the Veteran's claim for service connection for a bronchial condition, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the Court.  Per a June 2014 JMR and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  In December 2014, the Board remanded the Veteran's claim and instructed the RO to refer the Veteran's claims file to the same VA examiner who evaluated her in April 2013 for additional clarification regarding the etiology of the Veteran's bronchial disorder.  An additional medical opinion which addressed the December 2014 remand directives and provided further clarification regarding the issue on appeal was then issued in January 2015.  

In June 2015, the Board again denied this issue.  Per an August 2016 JMR and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  The issue is now back before the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

The Court found in the August 2016 JMR that the Board erred in the June 2015 decision by relying upon an inadequate medical opinion.  Specifically, the Court noted in the JMR that that the Board relied on the April 2013 VA examination and the January 2015 addendum opinion as clear and unmistakable evidence that the Veteran's pre-existing bronchial condition was not aggravated by her third period of active service.  The Court then noted that, while the examiner provided a detailed history of the Veteran's medical condition, the examiner did not then analyze the service treatment records or provide rationale in support of her conclusion.  The Court found that, without the medical opinion being supported by adequate rationale, it cannot constitute clear and unmistakable evidence of lack of aggravation. 

As such, the Board finds that this issue must regrettably be remanded once again in order to obtain an adequate medical opinion with a supporting rationale addressing this issue. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims folders should be referred back to the VA examiner who provided the January 2015 VA opinion concerning the Veteran's bronchial condition (to include asthma).  A copy of this remand must be made available to the examiner for review in connection with the requested opinion. 

The examiner is asked to provide a more detailed rationale for her January 2015 opinion that the Veteran's pre-existing bronchial condition was clearly and unmistakably not aggravated by any incident during her third period of active duty (September 2001 to September 2004).  Specifically, the examiner should discuss the Veteran's service treatment records in providing a detailed rationale.

If the VA examiner who provided the January 2015 VA opinion is not available to provide an addendum opinion, make arrangements for the Veteran to be re-examined and the new examiner should be asked to review the claims folders, to include the April 2013 VA (DBQ) examination report.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  For any bronchial disorder diagnosed on examination, the examiner should answer the following questions:

(a) Did any currently diagnosed bronchial disorder, clearly and unmistakably preexist her third period of active duty service (September 2001 to September 2004)? 

If so, was such disorder clearly and unmistakably not aggravated by any incident during that third period of active duty?  [Aggravation means permanently worsened beyond normal progression.] 

(b) If a currently diagnosed bronchial disorder was found not to have preexisted her third period of active duty (September 2001 to September 2004), is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder either had its onset during the Veteran's third period of active duty or is otherwise etiologically related to that third service period?

The rationale for all opinions expressed must be provided.  Any rationale should include specific discussion of the Veteran's service treatment records.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report and a rationale provided for that conclusion. 

2. After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any benefit sought is denied, the Veteran and her representative must be provided a SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


